Title: From Louisa Catherine Johnson Adams to George Washington Adams, 13 August 1825
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington





Washington 13 August 1825


We suffer too much from the heat my Dear George not to make allowance for your purisse but I am very glad to see that at least it does not affect your spirits or that the lovely brides (for brides you know must always be lovely old or young) have not produced a marrying mania and set you to seek too hartily for that which neither time nor care can ensure in its perfection—In the selection you may make there are a number of essentials to be considered and one perhaps not the least that you have a whimsical Mother to satisfy in regard to connection which is almost the only point in which she will interfere—Situated as your family now are this is a requisite and one which can never be overlooked without leading to misown the experience of which has been severely felt and must of necessity be avoided in future I could not help smiling to observe that although you mentioned the brides you gave me no insight into whom or what they might be but most certainly their flame must have been fully equal to the noon tide heat of our burning atmosphere to have induced them to enter the happy state of Matrimony at such a Season I hope the chill of autumn will not too rappidly quench their fever and that the highly philosophical or the niave bride may not be nipt by one of your untimely frosts ere the seeds have of happiness have garmed with fair prospects of a successful maturity—
The General has left us for a fortnight and we are once more at large for we have been as crowded as pigs in a pen ever since he honoured us with his company—having but seven bed room’s one of which contains three servants—
During his visit we have been overburthened with company of a ceremonious kind and I assure you it is quite a relief to have a few days rest our thermometer has never exceeded 95 but even with that degree we have been sufficiently preserved to give as a prospect of keeping well throughout the winter—
Washington never looked so badly as it does this Summer as there is not a vestige of grass and every thing is desolate—The Cattle wander about looking piteously as in the Months of February and  ribbed garments appear to be the order of the day from friend Mr. Hook dined with us yesterday the day before yesterday and I saw but little to admire in him except his profound silence—Mr Wingate however made up for this deficiency and after dinner our good General was so eloquent that I was half inclined to adopt your Cambridge fashion and ask him if he would let nobody speak but himself—dont be shocked for you know all subjects are made light by such a light mind as your Mothers—


L. C. Adams


remember me to Hariet who knows but that some of us may take a trip to Boston—But mum!—not a word—Oh Van Tromp! God bless Van Tromp! How characteristic!!!

